DETAILED ACTION
Applicant has amended claims 1, 10, 18 in the filed amendment on 12/17/2021.  Claims 1-20 are pending in this office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in new ground of rejection.
Applicant argued that the prior art of the record do not teach amended claims 1, 10, 18.
In response to Applicant’s argument, claims have been considered but are moot in new ground of rejection.
In addition, for claim 1, Loren teaches a system, comprising:
“wherein the computer executable components comprise: a constraint former that forms a set of constraints based on a first tree data structure”as computer executable component includes tree kernel and vector encoder, each type of tree kernel (TK) [28, 29, 30, 31] that defines subtrees based on the a tree (pages 4-5).  Tree kernel is represented as a constraint former.  The subtrees are represented as a set of constraints; 
 a vector encoder that encodes the first tree data structure into a vector based on the set of constraints” as vector encoder that encodes the tree into a vector based on a set of subtrees as a set of constraints (pages 4-5);
“wherein the vector encoder encodes the first tree data structure into the vector further based on the set of symbols and respectively assigned index values” as the vector encoder encodes the tree into vector based on images of 
Mi teaches the claimed limitations:
“a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory” as memory that store logic 30  and symbol conversion module 16 as computer executable components; and a processor that execute the logic 30  and symbol conversion module 16 (figs. 3, 9, paragraphs 45-46, 53-54),  wherein the computer executable components comprise: a constraint former and an indexer (as symbol conversion module 16 as an indexer and logic 30 as constraint former: figs. 3, 9, paragraphs 45-46, 53-54);
“an indexer that assigns index values to ones of the set of constraints and to ones of a set of symbols” as a symbol conversion module as an indexer that assign code values e.g., 1-10 as index values to encoded vectors as ones of the set of constraint and to entries e.g., 2/21/07, 123 main st as ones of a set of symbols (paragraphs 44-45, fig. 2).
As discussed above the combination of cited references teach limitations of claims.
Claims 10, 18 have the same claimed limitation subject matter as discussed in claim 1; thus claims 10 and 18 are rejected under the same reason as discussed in claim 1.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-16, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 10, 18, similarly recite forming a set of constraints based on a first tree data structure and an intended level of accuracy of encoding; encoding the first tree data structure into a vector based on the set of constraints; and assigning an index value to ones of the set of constraints and ones of the set of symbols, wherein the encoding the first tree data structure into the vector is further based on the set of symbols and respectively assigned index values.  
a) In analyzing under step 2A Prong One, Does the claim recite an abstract idea law of nature or natural phenomenon?  Yes.
Claims 1, 15 recite abstract limitations such as “forming a set of constraints based on a first tree data structure and an intended level of accuracy of encoding; encoding the first tree data structure into a vector based on the set of constraints; encodes the first tree data structure into the vector further based on the set of symbols and respectively assigned index values;  and assigning an index value to ones of the set of constraints and ones of the set of symbols” as drafted, is a process or medium that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a memory”, “computer executable components”, “a constraint former”, “a vector 

b) In analyzing under step 2A Prong Two, Does the claim recite additional elements that integrate the judicial exception into a practical application?  NO.
This judicial exception is not integrated into a practical application because the claim recite “memory”, “computer executable components”, “a constraint former”, “a vector encoder”, “an indexer” or “a system operatively coupled to a processor” or “a processor” to perform steps of forming, encoding and assigning that are well understood routine and conventional activities. The one or more computing devices, one or more processors or one or more sequence of instructions in these steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.   The additional limitation “stores Intellectual Ventures v. Symantec; Storing and retrieving information in memory: Versata; Analyzing data: Genetic Techs; Determining: OIP Techs; Electronic recordkeeping: Alice Corp). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 

c) In analyzing under step 2B, does the claim recite additional elements that amount to significantly more than the judicial exception? NO
Claims do not recite any additional elements except limitation steps of generating and generating that are well understood routine and conventional activities.  Accordingly, the additional generic elements do not amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. The claims are not patent eligible.
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of (stores computer executable components) in claim 1 which are merely data Intellectual Ventures v. Symantec; Storing and retrieving information in memory: Versata; Analyzing data: Genetic Techs; Determining: OIP Techs; Electronic recordkeeping: Alice Corp). The claims are not patent eligible.

Dependent claims 2-8, 11-16, 19-20 of claims 1, 10, 18 include all the limitations of claims 1, 10, 18. Therefore, claims 2-8, 11-16, 19-20 recite the same abstract idea of determining, analyzing, selecting and implementing practically being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two.
Dependent claims 2-8, 11-16, 19-20 recite no additional elements that are sufficient to amount to significantly more than the judicial exception as defined in independent claims 1, 10, 18. 
In particularly:
Claims 2, 11, similarly recite limitation wherein the first tree data structure is an ordered tree data structure.  These additional limitations just define type of data.  These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The additional limitation “wherein the set of symbols comprise a set of predicates and functions of the first tree data structure” just define type of set of symbol.  These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Claims 4, 13, 20, similarly recite limitation wherein the index values reference elements of the vector.  These additional limitations just indicates index values relating to another data.  These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claims 6, 15 similarly recite limitation, wherein the partitions of the set of symbols are formed randomly.  These additional limitations just define type of data.  These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claims 7, 16 similarly recite limitation wherein the computer executable components further comprise an output component that employs the first tree data structure as an input for machine learning system, as drafted, is a process or medium that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the 
Claim 8, similarly recite limitation “wherein the computer executable components further comprise a vector decoder that decodes the vector into a second tree data structure” as drafted, is a process or medium that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.   The human mind can perform steps of forming, encoding and assigning.  Accordingly, the claims recite an abstract idea. 
The additional limitation “wherein the first tree data structure and the second tree data structure have a relationship that satisfies a defined criterion” just define type of set of symbol.  These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims 2-8, 11-16, 19-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed Intellectual Ventures v. Symantec; Storing and retrieving information in memory: Versata; Analyzing data: Genetic Techs; Determining: OIP Techs; Electronic recordkeeping, Alice Corp). The claims are not patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 10-11, 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lorenzo Ferrone, Fabio Massimo Zanzotto, Xavier Carreas (or hereinafter “Loren”), What is inside Distributed Representations? Encoding and Decoding Structures in Vectors without Learning, 3/11/2016, pages 1-26 in view of Miszczyk et al (or hereinafter “Mis”) (US 20090077009) and Karras et al  (US 20160070767).
As to claim 1, Loren teaches a system, comprising:
“wherein the computer executable components comprise: a constraint former that forms a set of constraints based on a first tree data structure and an intended level of accuracy of encoding” as computer executable component includes tree kernel and vector encoder, each type of tree kernel (TK) [28, 29, 30, 31] that defines subtrees based on the a tree (pages 4-5) and based on a form of an encoding function: DT:T-> R; t->DT(t) = T such that: (DT(t1), DT(t2)) = TK(tl,t2), where t belong T is a tree and TK(t1, t2) represents the original tree kernel (pages 4-5).
 Tree kernel is represented as a constraint former. A form of an encoding function is not an intended level of accuracy of encoding. The subtrees are represented as a set of constraints;
 a vector encoder that encodes the first tree data structure into a vector based on the set of constraints” as vector encoder that encodes the tree into a vector based on a set of subtrees as a set of constraints (pages 4-5);
“wherein the vector encoder encodes the first tree data structure into the vector further based on the set of symbols and respectively assigned index values” as the vector encoder encodes the tree into vector based on images of subtrees as the set of symbols and respectively assigned encoding functions (pages 4-5).  The assigned encoding functions are not index values.
Loren does not explicitly teach the claimed limitations:
“a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory;
an intended level of accuracy of encoding;
an indexer that assigns index values to ones of the set of constraints and to ones of a set of symbols; index values.
Karras teaches the claimed limitations:
“an intended level of accuracy of encoding” as level of imprecision used during encoding of the tree data structure may be compensated for by always ensuring the imprecise version of the bounding volume data encoded in the tree data structure 700 specifies a bounding volume that fully encloses the precise bounding volume being encoded (as paragraph 107);
“forms a set of constraints based on a first tree data structure and an intended level of accuracy of encoding” as forms a set of subsets (fig. 7A) based on the tree and level of imprecision of encoding (fig. 7, paragraphs 107-108).
Karras and Loren disclose encoding and decoding a data structure.  These prior arts are in the same field of the application.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Karras’s teaching in order to improve the precision of values encoded within the tree data structure, to normalize subsets of values to be expressed relative to a local coordinate system in order to decrease the magnitude of those values and further to reduce storage requirements and increases efficiency in processing of the encoded result.
Mi teaches the claimed limitations:
“a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory” as memory that store logic 30  and symbol conversion module 16 as computer executable components; and a processor that execute the logic 30  and symbol conversion module 16 (figs. 3, 9, paragraphs 45-46, 53-54),  wherein the computer executable components comprise: a constraint former and an indexer (as symbol conversion 
“an indexer that assigns index values to ones of the set of constraints and to ones of a set of symbols” as a symbol conversion module as an indexer that assign code values e.g., 1-10 as index values to encoded vectors as ones of the set of constraint and to entries e.g., 2/21/07, 123 main st as ones of a set of symbols (paragraphs 44-45, fig. 2).
Mi and Loren disclose encoding and decoding a data structure.  These prior arts are in the same field of the application.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Mi’s teaching in order to enhance computational efficiency comes with the cost of sacrificing the accuracy of the encoding tree, and further to allow complex expressions to be broken up and used to generate labeled data at tree levels of these expressions properly for encoding structure of a tree, and further to provide an automatic index that facilitates rapid data access to arbitrarily selected parts of the structured documents and  efficiently navigate the structured documents in order to perform search, insert, update, and delete operations (Mi: paragraph 17).

As to claims 2, 11, Loren and Mi teach the claimed limitation “wherein the first tree data structure is an ordered tree data structure” as the input tree as the first tree data structure is an ordered tree (Mi: paragraph 38-39; Loren: pages 4-5).

A to claims 4, 13, 20, Loren and Mi teach the claimed limitation:


Claim 10 has the same claimed limitation subject matter as discussed in claim 1; thus claim 10 is rejected under the same reason as discussed in claim 1.  In addition, Loren teaches a computer-implemented method, comprising: 
forming, by a system, a set of constraints based on a first tree data structure and an intended level of accuracy of encoding (as forming, by computer executable component includes tree kernel and vector encoder, subtrees based on the a tree (pages 4-5) and based on a form of an encoding function: DT:T-> R; t->DT(t) = T such that: (DT(t1), DT(t2)) = TK(tl,t2), where t belong T is a tree and TK(t1, t2) represents the original tree kernel (pages 4-5). The form of an encoding function is not an intended level of accuracy of encoding. The subtrees are represented as a set of constraints; computer executable component as a system;
“encoding, by the system, the first tree data structure into a vector based on the set of constraints” as encoding, by vector encoder of computer executable component the tree into a vector based on a set of subtrees as a set of constraints (pages 4-5);
“wherein the encoding the first tree data structure into the vector is further based on the set of symbols and respectively assigned index values” as the vector encoder encodes the tree into vector based on images of subtrees as the set of symbols and respectively assigned encoding functions (pages 4-5).  The assigned encoding functions are not index values.

a system operatively coupled to a processor;
an intended level of accuracy of encoding;
 assigning, by the system, an index value to ones of the set of constraints and ones of the set of symbols; index values.
Karras teaches the claimed limitations:
“an intended level of accuracy of encoding” as level of imprecision used during encoding of the tree data structure may be compensated for by always ensuring the imprecise version of the bounding volume data encoded in the tree data structure 700 specifies a bounding volume that fully encloses the precise bounding volume being encoded (as paragraph 107);
“forming, by a system operatively coupled to a processor, a set of constraints based on a first tree data structure and an intended level of accuracy of encoding” as forming, by a system coupled to a processor (paragraph 38), a set of subsets (fig. 7A) based on the tree and level of imprecision of encoding (fig. 7, paragraphs 107-108).
Karras and Loren disclose encoding and decoding a data structure.  These prior arts are in the same field of the application.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Karras’s teaching in order to improve the precision of values encoded within the tree data structure, to normalize subsets of values to be expressed relative to a local coordinate system in order to decrease the magnitude of those values and further to reduce storage requirements and increases efficiency in processing of the encoded result.

“a system operatively coupled to a processor” as memory that store logic 30  and symbol conversion module 16 as computer executable components; and a cpu that execute the logic 30  and symbol conversion module 16 (figs. 3, 9, paragraphs 45-46, 53-54);
 “assigning, by the system, an index value to ones of the set of constraints and ones of the set of symbols” as a symbol conversion module as an indexer that assign code values e.g., 1-10 as index values to encoded vectors as ones of the set of constraint and to entries e.g., 2/21/07, 123 main st as ones of a set of symbols (paragraphs 44-45, fig. 2);
“index values” as code values e.g., 1-10 as index values (paragraphs 44-45, fig. 2).
Mi and Loren disclose encoding and decoding a data structure.  These prior arts are in the same field of the application.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Mi’s teaching in order to enhance computational efficiency comes with the cost of sacrificing the accuracy of the encoding tree, and further to allow complex expressions to be broken up and used to generate labeled data at tree levels of these expressions properly for encoding structure of a tree, and further to provide an automatic index that facilitates rapid data access to arbitrarily selected parts of the structured documents and  efficiently navigate the structured documents in order to perform search, insert, update, and delete operations (Mi: paragraph 17).


“ form, by the processor, the set of constraints based on the tree data structure and an intended level of accuracy of encoding” as forming, by computer executable component includes tree kernel and vector encoder, subtrees based on the a tree (pages 4-5) and based on a form of an encoding function: DT:T-> R; t->DT(t) = T such that: (DT(t1), DT(t2)) = TK(tl,t2), where t belong T is a tree and TK(t1, t2) represents the original tree kernel (pages 4-5). The form of an encoding function is not an intended level of accuracy of encoding.  The subtrees are represented as a set of constraints; computer executable component is not the processor;
“encode, by the processor, the tree data structure into the vector based on the set of constraints” as encoding, by vector encoder of computer executable component the tree into a vector based on a set of subtrees as a set of constraints (pages 4-5);
 “wherein the encoding the tree data structure into the vector is further based on the set of symbols and respectively assigned index values” as the vector encoder encodes the tree into vector based on images of subtrees as the set of symbols and respectively assigned encoding functions (pages 4-5).  The assigned encoding functions are not index values.
Loren does not explicitly teach the claimed limitations:
an intended level of accuracy of encoding; processor; assign, by the processor, an index value to ones of the set of constraints and ones of the set of symbols; index values.
Karras teaches the claimed limitations:
“an intended level of accuracy of encoding” as level of imprecision used during encoding of the tree data structure may be compensated for by always ensuring the imprecise version of the bounding volume data encoded in the tree data structure 700 specifies a bounding volume that fully encloses the precise bounding volume being encoded (as paragraph 107);
“ form, by the processor, the set of constraints based on the tree data structure and an intended level of accuracy of encoding” as forming, by a system coupled to a processor (paragraph 38), a set of subsets (fig. 7A) based on the tree and level of imprecision of encoding (fig. 7, paragraphs 107-108).
Karras and Loren disclose encoding and decoding a data structure.  These prior arts are in the same field of the application.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Karras’s teaching in order to improve the precision of values encoded within the tree data structure, to normalize subsets of values to be expressed relative to a local coordinate system in order to decrease the magnitude of those values and further to reduce storage requirements and increases efficiency in processing of the encoded result.
Mi teaches the claimed limitations:
“a processor” as a processor (figs. , 9, paragraphs 45-65, 53-54);
index values” as code values e.g., 1-10 as index values (paragraphs 44-45, fig. 2);
“the computer program product comprising a 4computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:” as computer program product includes memory having instructions executed by processor to cause the processor (paragraphs 53-54) to: “assign, by the processor, an index value to ones of the set of constraints and ones of the set of symbols” as assign code values e.g., 1-10 as index values, by the processor, encoded vectors as ones of the set of constraint and to entries e.g., 2/21/07, 123 main st as ones of a set of symbols (paragraphs 44-45, fig. 2).
Mi and Loren disclose encoding and decoding a data structure.  These prior arts are in the same field of the application.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Mi’s teaching in order to  enhance computational efficiency comes with the cost of sacrificing the accuracy of the encoding tree, and further to allow complex expressions to be broken up and used to generate labeled data at tree levels of these expressions properly for encoding structure of a tree, and further to provide an automatic index that facilitates rapid data access to arbitrarily selected parts of the structured documents and  efficiently navigate the structured documents in order to perform search, insert, update, and delete operations (Mi: paragraph 17).

Claims 3, 5, 12, 14,19 are rejected under 35 U.S.C. 103 as being unpatentable over Loren in view of Mi and Karras and further in view of Fisher et al (or hereinafter “Fisher”) ( US 20110208703).
As to claims 3, 12, 19, Loren teaches the claimed limitation “wherein the constraint former forms the set of constraints further based on the set of symbols, wherein the set of symbols comprise a set of predicates” as defines subtrees based on images of subtrees (pages 4-5) and tree having a set of predicates (pages 4-5). Loren does not explicitly teach the claimed limitation: wherein the set of symbols comprise functions of the first tree data structure or that comprise functions of the tree data structure.  Fisher teaches the limitation the set of symbols comprise a set of predicates and functions of the tree data structure or that comprise a set of predicates and functions of the tree data structure (as a set of features includes a set of values and functions of tree (paragraphs 57-60)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Loren’s teaching and Fisher’s teaching to Loren’s system in order to allow complex expressions to be broken up and used to generate labeled data at the leaf, subtree, and whole tree levels of these expressions properly for encoding structure of a tree.

As to claims 5, 14, Loren and fisher teach the claimed limitation “wherein the constraint former forms the set of constraints based on partitions of the set of symbols” as forming, by computer executable component includes tree kernel and vector encoder, subtrees based on nodes of symbols e.g., NP, VP in a tree e.g., tree t1 (Loren: .

Claims 6, 15  are rejected under 35 U.S.C. 103 as being unpatentable over Loren in view of Mi and Karras and further in view of Fisher and Gupta et al (or hereinafter “Gupta”) (US 10534799).
As to claims 6, 15, Loren does not explicitly teach the claimed limitation wherein the partitions of the set of symbols are formed randomly.  However, Loren teaches tree is divided into subtrees (pages 4-5). Gupta teaches the decision tree module 315 may randomly select a subset of attributes and generate test partitions based on the subset of selected attributes (col. 11, lines 40-50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Gupta’s teaching to Loren’s system in order to increasing the number of grid points to enhance computational efficiency comes with the cost of sacrificing the accuracy of the encoding tree, and further to allow complex expressions to be broken up and used to generate labeled data at the leaf, subtree, and whole tree levels of these expressions properly for encoding structure of a tree.

Claims 7, 16  are rejected under 35 U.S.C. 103 as being unpatentable over Loren in view of Mi and Karras and further in view of Johnson et al (or hereinafter “Johnson”) (US 20190108449).
 As to claim 7, 16, Loren does not explicitly teach the claimed limitation “ wherein the computer executable components further comprise an output component that .

Claims 7, 16  are rejected under 35 U.S.C. 103 as being unpatentable over Loren in view of Mi and Karras and further in view of Rainwater et al (or hereinafter “Rainwater”) (US 20180373986).
As to claim 7, 16, Loren does not explicitly teach the claimed limitation “wherein the computer executable components further comprise an output component that employs the first tree data structure that employs the first tree data structure for machine learning system or employing, by the system, the first tree data structure as an input for a machine learning system based on the vector.  Rainwater teaches components includes a component that employs the graph for machine learning system (paragraphs 21, 25, fig. 6).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Rainwater’s teaching to .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Loren in view of Mi and Karras and further in view of  Shah et al (or hereinafter “Shah”) (US 20120185489).
As to claim 8, Loren does not explicitly teach the claimed limitation, wherein the computer executable components further comprise a vector decoder that decodes the vector into a second tree data structure, and wherein the first tree data structure and the second tree data structure have a relationship that satisfies a defined criterion. Loren teaches a vector decoder that decodes the vector into a second tree data structure (pages 7-8).  Shah teaches trees as the first tree data structure and the second tree data structure have distance metric as relationship that satisfies a similarity metric (fig. 4, paragraphs 97-98).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Shah’s teaching to Loren’s system in order to allow complex expressions to be broken up and used to generate labeled data at the leaf, subtree, and whole tree levels of these expressions properly for encoding structure of a tree, to reduce the overall data size of a signal, reduce the bandwidth, memory, storage, and processing required to transmit or store, for instance, the relevant information, and  further to provide a compact means for succinctly representing data structures using less storage space.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Loren in view of Mi and Karras and further in view of Shah and Khsiba et al (US 20170294986).
As to claim 9, Chow does not explicitly teach the claimed limitation wherein the vector decoder decodes the vector by solving a satisfiability problem based on elements of the vector, and wherein the defined criterion is a level of similarity between the first tree data structure and the second tree data structure. Khsiba teaches decoder (paragraph 10) decodes the vector by solving problem based on posisible values of vector of information symbols (paragraphs 10, 12-13).   Shah teaches a similarity metric as a level of similarity to a plurality of trees stored in computer-readable media (abstract).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Shah’s teaching and Khsiba’s teaching to Loren’s system in order to decrease error rate during encoding vector to reduce the overall data size of a signal, reduce the bandwidth, memory, storage, and processing required to transmit or store, for instance, the relevant information, and  further to provide a compact means for succinctly representing data structures using less storage space.

 Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Loren in view of Mi and Karras and further in view of Shah and Khsiba et al (US 20170294986).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Zhou et al (US 20130346451)
Shah et al (US 20210185066)


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/Primary Examiner, Art Unit 2169